Citation Nr: 1721055	
Decision Date: 06/09/17    Archive Date: 06/21/17

DOCKET NO.  13-03 265A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUE

Entitlement to an increased rating for residuals of prostate cancer, rated as 20 percent disabling from August 1, 2011, to December 10, 2014, and 40 percent disabling from December 11, 2014, to include the propriety of the reduction in rating from 100 percent to 20 percent effective August 1, 2011.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel



INTRODUCTION

The Veteran served on active duty from August 1955 to August 1959 and from November 1959 to March 1975. 

This case was previously before the Board of Veterans' Appeals (Board) on appeal from an April 2011 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  The case was remanded by the Board in June 2015 and is now ready for appellate review. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  Following a December 2010 VA examination that reflected a normal PSA (prostate specific antigen) test and showed that residuals of prostate cancer consisted of urinary symptoms of dribbling; daytime voiding frequency of 1 to 2 hours and 4 instances of nighttime voiding; that the Veteran did not require the use of an appliance or absorbent materials; and no history of recurrent urinary tract infections, a January 2011 rating decision proposed to reduce the 100 percent rating for prostate cancer to 20 percent; the Veteran was notified of this proposal in January 2011.

2.  The reduction in the rating for prostate cancer to 20 percent was formally implemented by an April 2011 rating decision.

3.  The decision to reduce the Veteran's evaluation for prostate cancer from 100 percent to 20 percent was supported by the evidence of record at the time of the reduction and was made in compliance with applicable due process laws and regulations.

4.  For the period from August 1, 2011 to December 10, 2014, residuals of prostate cancer did not include renal dysfunction; leakage requiring the use of absorbent materials; a daytime voiding interval of less than one hour or five or more instances of voiding per night; obstructed voiding; or urinary tract infections.  

5.  For the period beginning December 11, 2014, residuals of prostate cancer do not include renal dysfunction or leakage requiring the use of an appliance or absorbent materials.  


CONCLUSION OF LAW

The criteria for a rating for prostate cancer in excess of 20 percent from August 1, 2011 to December 10, 2014, and 40 percent disabling from December 11, 2014, to include restoration of a 100 percent rating, are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.105(e), 3.344, 3.400, 4.115a, 4.115b Diagnostic Codes (DCs) 7527, 7528 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Duty to Assist/Standard of Review

VA has met all statutory and regulatory notice and duty to assist requirements. 
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2016).  Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the U.S. Court of Appeals for Veterans Claims (Court) held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

II. Analysis

A. Propriety of Reduction 

DC 7528 provides that active malignant neoplasms of the genitourinary system (such as prostate cancer) are to be rated as 100 percent disabling.  Following the cessation of surgical, x-ray, antineoplastic chemotherapy, or other therapeutic procedures, the rating of 100 percent shall continue with a mandatory VA examination at the expiration of six months.  Any change in evaluation based upon that or any subsequent examination shall be subject to the provisions of 38 C.F.R. § 3.105(e).  If there has been no local reoccurrence or metastasis, the disability is rated on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  DC 7528. 

An October 2009 VA examination reflected a diagnosis of prostate cancer, and service connection for prostate cancer, on a presumptive basis as due to exposure to Agent Orange, was granted by a November 2009 rating decision.  A 100 percent rating was assigned effective from October 20, 2008.  

Thereafter and pursuant to the provisions of DC 7528 and 38 C.F.R. § 3.105(e), the Veteran was afforded a VA examination in December 2010 that reflected a normal PSA test of 0.01.  Such a PSA finding is not indicative of active prostate cancer. (For information only, and without reliance thereon, the Board notes that the prostate specific antigen is a protein produced by the cells of the prostate gland.  PSA is present in small quantities in the blood of normal men, and is often elevated in the presence of prostate cancer.) 

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Parenthetically, the Board notes that the 100 percent evaluation for the Veteran's prostate cancer was, ultimately pursuant to the directives of a Board decision issued in conjunction with the June 2015 remand, only continued until 2011; as such, because the 100 percent evaluation had not been in effect for five years or more, compliance with the provisions of 38 C.F.R. § 3.344 (a) and (b) is not required.  38 C.F.R. § 3.344(c). 

In this case, and following a January 2011 rating decision that proposed the reduction, the Veteran was notified by the RO in a January 2011 letter that it proposed to reduce from 100 percent to 20 percent the schedular evaluation assigned for his prostate cancer.  The Veteran was advised that he had 60 days to present additional evidence that his compensation payments should be continued at their present level, and that he could request a predetermination hearing.  The letter further advised the Veteran that if additional evidence was not received within the 60 day period and no hearing was requested, final rating action would be taken and the award (the 100 percent evaluation) would be reduced.  By rating action in April 2011, the RO reduced the rating for prostate cancer to 20 percent from 100 percent. 

In this case, the Board finds that the reduction of the 100 percent schedular evaluation for prostate cancer was proper.  Pursuant to DC 7528, the Veteran was afforded a comprehensive VA examination in December 2010 that included a normal PSA test and otherwise did not indicate active prostate cancer or a local  metastasis or recurrence of prostate cancer.  There is otherwise no competent evidence of active prostate cancer.  Although the Veteran has some ratable residuals of prostate cancer as described below, DC 7528 makes it clear that residuals alone cannot serve as a basis for continuation or restoration of a 100 percent evaluation for prostate cancer.  38 C.F.R. § 4.115b, DC 7528. 

Given the above, the Board finds that at the time of the January 2011 rating reduction, the evidence reflected an actual improvement in the Veteran's genitourinary disability, such that a rating reduction from 100 percent was warranted.  The cancer was no longer present, and the Veteran's 20 percent evaluation (as explained in more detail below) represented his level of impairment resulting from the predominant residual (voiding dysfunction).  The evidence clearly establishes that the procedures specified in DC 7528 and 38 C.F.R. § 3.105  were followed, and that the rating reduction was proper.  Consequently, there is no basis for restoring the previous 100 percent evaluation. 

Propriety of Compensation 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4.  The Rating Schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1. 

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise the lower rating will be assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.

While the Veteran's entire history is reviewed when assigning a disability evaluation, where service connection has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, the Court has since held that in determining the present level of a disability for any increased evaluation claim, the Board must consider the application of staged ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.  

As noted above, if there has been no local reoccurrence or metastasis following the cessation of surgical, x-ray, antineoplastic chemotherapy or other therapeutic procedure, prostate cancer is to be rated based on residuals as voiding dysfunction or renal dysfunction, whichever is predominant.  38 C.F.R. § 4.115b, DC 7528, including note.  In addition, pursuant to the provisions of DC 7527, postoperative residuals of prostate gland injuries are evaluated under either voiding dysfunction, renal dysfunction, or urinary tract infection, whichever is predominant.  DC 7527.  The Veteran's prostate cancer residuals are currently evaluated under DC 7527. 

Under the renal dysfunction criteria set forth in 38 C.F.R. § 4.115a, a 0 percent rating is warranted for albumin and casts with history of acute nephritis; or, hypertension non-compensable under DC 7101.  A 30 percent rating is warranted for albumin constant or recurring with hyaline and granular casts or red blood cells; or, transient or slight edema or hypertension at least 10 percent disabling under diagnostic code 7101.  A 60 percent rating is warranted for constant albuminuria with some edema; or, definite decrease in kidney function; or, hypertension at least 40 percent disabling under DC 7101.  An 80 percent rating is assignable for persistent edema and albuminuria with BUN [blood urea nitrogen] 40 to 80mg%; or, creatinine 4 to 8mg%; or, generalized poor health characterized by lethargy, weakness, anorexia, weight loss, or limitation of exertion.  Finally, a 100 percent rating is appropriate for renal dysfunction requiring regular dialysis, or precluding more than sedentary activity from one of the following: persistent edema and albuminuria; or, BUN more than 80mg%; or, creatinine more than 8mg%; or, markedly decreased function of kidney or other organ systems, especially cardiovascular.  See 38 C.F.R. § 4.115a .

Under 38 C.F.R. § 4.115a, any voiding dysfunction shall be rated by the particular condition as urine leakage, urinary frequency, or obstructive voiding.  With respect to urine leakage (continual urine leakage, post-surgical urinary diversion, urinary incontinence, or stress incontinence), a 60 percent disability rating is warranted for the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  A 40 percent disability rating is warranted for the wearing of absorbent materials which must be changed two to four times per day.  A 20 percent disability rating is warranted for the wearing of absorbent materials which must be changed less than two times per day.  38 C.F.R. § 4.115a.

With respect to urinary frequency, a 40 percent disability rating is warranted for a daytime voiding interval of less than one hour, or; awakening to void five or more times per night.  A 20 percent disability rating is warranted for a daytime voiding interval between one and two hours, or; awakening to void three to four times per night.  A 10 percent disability rating is warranted for a daytime voiding interval between two and three hours, or; awakening to void two times per night.  Id. 

With respect to obstructed voiding, a 30 percent disability rating is warranted for urinary retention requiring intermittent or continuous catheterization. A 10 percent disability rating is warranted for marked obstructive symptomatology (hesitancy, slow or weak stream, decreased force of stream) with any one or combination of the following:  (1) post void residuals greater than 150 cc; (2) uroflowmetry demonstrating markedly diminished peak flow rate (less than 10 cc/sec); (3) recurrent urinary tract infections secondary to obstruction; or (4) stricture disease requiring periodic dilation every two to three months.  A non-compensable disability rating is warranted for obstructive symptomatology with or without stricture disease requiring dilation one to two times per year.  Id.

With respect to urinary tract infections, a 10 percent rating is warranted when the infection requires long-term drug therapy with one to two hospitalizations per year and/or requiring intensive management.  A 30 percent rating is warranted for recurrent symptomatic infection requiring drainage/frequent hospitalization (greater, than two times a year), and/or requiring continuous intensive management. When urinary tract infections result in poor renal function, such infections are to be rated under the criteria for renal dysfunction.  38 C.F.R. § 4.115a.

The Board notes initially that pursuant to development conducted as directed by the  June 2015 remand-wherein the Board noted that a VA examiner had not addressed the contentions of the Veteran that radioactive seeds implanted in 2006 to treat prostate cancer constituted "active treatment" for prostate cancer-the opinion, in substance, with respect to that matter by a VA nurse practitioner in May 2016 followed by clarification provided by a VA physician in October 2016 was that the  radioactive seeds implanted in 2006 do not represent current "active treatment" for prostate cancer.  This determination was supported by scientific rationale discussing the half-life of the treating radioactive material in the seeds, and indicating that all active treatment from seeds implanted in 2006 would be complete prior to March 2007.  There otherwise being no evidence of recurrence of prostate cancer, the disability at issue will be rated on the basis of the residuals referenced in DCs 5257 and 5258 as set forth above. 

First with respect to whether a rating in excess of 20 percent from August 1, 2011 to December 10, 2014, may be assigned, the aforementioned December 2010 VA examination reflected urinary symptoms of dribbling; daytime voiding frequency of 1 to 2 hours, and 4 instances of nighttime voiding.  The reports from this examination specifically noted that there was no urinary leakage upon examination, and it was not otherwise indicated that the Veteran required the use of an appliance or absorbent materials for any such leakage.  This examination report also noted that there was not a history of recurrent urinary tract infections, obstructed voiding, or nephritis.  Thus, as entitlement to a rating in excess of 20 percent for residuals of prostate cancer would require that such resulted in renal dysfunction; require the use of an appliance or absorbent materials; result in a daytime voiding interval of less than one hour or five or more instances of voiding per night; obstructed voiding; or urinary tract infections, and these manifestations are not shown on the reports from the December 2010 VA examination-or by any other clinical evidence for the period in question-a rating in excess of 20 percent for prostate cancer for the period from August 1, 2011 to December 10, 2014, cannot be assigned.  

With respect to a rating in excess of 40 percent for the period beginning December 11, 2014, the undersigned notes initially that based on a VA examination conducted on December 11, 2014, that showed the Veteran reporting daytime voiding intervals of less than one hour and occurrences of night time voiding of 5 or more times, the rating for the residuals of prostate cancer was increased to 40 percent effective from the date of this examination, based on the increased urinary frequency described at this examination.  The maximum assignable rating for urinary frequency is 40 percent, and the only bases for a rating in excess of 40 percent under the applicable criteria would be for renal dysfunction (manifested by constant albuminuria with some edema; definite decrease in kidney function; or hypertension to at least 40 percent disabling under DC 7101) or if there was continual urine leakage required the use of an appliance or the wearing of absorbent materials which must be changed more than four times per day.  The December 2014 VA examination specifically indicated that there was no renal dysfunction, the physical examination at that time did not reveal leakage of urine, and it was not otherwise indicated that the Veteran required the use of an appliance or absorbent materials for any such leakage.  Thus, and as there otherwise is no clinical evidence of such manifestations for the period beginning December 11, 2014-to include as reflected on VA outpatient treatment reports currently of record (as contained in the Virtual VA File) dated through October 2015-a rating in excess of 40 percent for prostate cancer for the period beginning December 11, 2014, cannot be assigned.  

The Board further finds that an additional staged schedular rating for the manifestations addressed above are not warranted as the Veteran's symptomatology has, with the exception  of the increased voiding problems evidenced at the December 2014 VA examination used as the basis for the increased rating of 40 percent, remained stable throughout the appeal.

In making its determinations above, the Board has considered carefully the Veteran's contentions with respect to the nature of the service-connected manifestations at issue and notes that his lay testimony is competent to describe certain symptoms associated with these manifestations.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and have been contemplated by the disability ratings that have been assigned and granted herein.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected manifestations at issue.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, and details of clinical features of the service-connected manifestations at issue.   

In sum, the preponderance of the evidence is against the assignment of a rating for prostate cancer in excess of 20 percent from August 1, 2011 to December 10, 2014, and 40 percent from December 11, 2014, to include restoration of a 100 percent rating.  As such, the benefit of the doubt doctrine is not applicable with respect to these matters, and entitlement to a rating for prostate cancer in excess of 20 percent from August 1, 2011 to December 10, 2014, and 40 percent from December 11, 2014, to include restoration of a 100 percent rating must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3, 4.7; Gilbert.   


ORDER

A rating for prostate cancer in excess of 20 percent from August 1, 2011 to December 10, 2014, and 40 percent from December 11, 2014, to include restoration of a 100 percent rating, is denied.



____________________________________________
V. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


